Citation Nr: 1711014	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  09-34 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed, to include posttraumatic stress disorder (PTSD), bipolar disorder, and obsessive compulsive disorder (OCD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and her spouse




ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1971 to May 1973.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in April 2011, July 2014, and April 2016.  This matter was originally on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2011, the Veteran testified at a Central Office hearing.  A transcript of that hearing is of record.  In February 2017, the Veteran was notified that the Veterans Law Judge who conducted her March 2011 hearing was no longer employed by the Board.  The Veteran was given the opportunity to request a new hearing.  However, no response has been received; therefore the Board may proceed with adjudication based on the entirety of the record. 

As previously noted, this case was remanded by the Board in April 2011, July 2014, and April 2016 for additional development.  The case now returns to the Board for further adjudication. 

The claims file was processed using the electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).






FINDINGS OF FACT

1.  Clear and unmistakable evidence establishes that the Veteran's psychiatric disorders, bipolar disorder, and OCD existed prior to service, but did not permanently increase in severity beyond their natural progression during service.

2.  There is no clear and unmistakable evidence that PTSD existed prior to service.  

3.  PTSD is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSIONS OF LAW

1.  The presumption of soundness is rebutted and bipolar disorder and OCD pre-existed the Veteran's entry to service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b) (2016).

2.  Bipolar disorder and OCD were not aggravated by the Veteran's service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).

3.  PTSD was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2007 letter, sent prior to the April 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate her claim for service connection for an acquired psychiatric disorder, as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  In addition, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Veteran was afforded VA examinations in March 1996, July 1999, June 2011 and addendum opinions were obtained in September 2014 and May 2016 in order to adjudicate her claim for service connection.  In this regard, the Board notes that the VA examiners offered etiological opinions as to the claimed disorders and based their conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to assist VA in deciding the claim for service connection and no further examination and/or opinion is necessary.

Finally, the Board finds that there was substantial compliance with the April 2011, July 2014, and April 2016 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in the April 2011, July 2014 and April 2016 remands directed the AOJ to schedule the Veteran for appropriate VA examinations to address the etiology of the Veteran's claimed acquired psychiatric disorders on appeal to include any potential preexisting psychiatric disorders.  As noted above, the Veteran was afforded a VA examination in June 2011.  Moreover, in compliance with the July 2014 and April 2016 remands, addendum opinions were obtained in September 2014 and May 2016.  Accordingly, the Board finds that there has been substantial compliance with the remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.
Additionally, in December 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the March 2011 hearing, the Veterans Law Judge enumerated the issues on appeal, which included service connection for an acquired psychiatric disorder.  Also, information was solicited regarding the Veteran's in-service experiences she alleges resulted in her acquired psychiatric disorder, the type and onset of symptoms, the nature of her current disorder, and her contention that her military service either caused or aggravated her acquired psychiatric disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included obtaining additional VA examinations and opinion to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303 (b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, the Veteran's acquired psychiatric disorders are not chronic diseases enumerated under 38 C.F.R. § 3.309 (a).  As such, service connection may not be established by showing a continuity of symptomatology.  

Personality disorders are considered congenital or developmental defects and, therefore, are not diseases for the purposes of service connection.  38 C.F.R. § 3.303 (c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, service connection may be granted for disease or injury superimposed on a congenital condition.  VAOPGCPREC 82-90 (July 18, 1990).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304 (f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  [Parenthetically, the Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-5).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  Since the Veteran's claim was received prior to that date, the DSM-IV is applicable.]

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304 (f) ; Cohen, 10 Vet. App. at 147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154 (b) (West 2014).
On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).

Initially, the Board notes that there is no evidence in the record that the Veteran served in combat nor is the Veteran alleging that she served in combat or that her PTSD is related to combat.  Further, as the Veteran did not serve in a location involving "fear of hostile military or terrorist activity," the amended regulations are not for application.  Rather, the Veteran's alleged stressor is that she was the victim of personal assault or stalking.

VA's regulation concerning the evidence necessary to establish the occurrence of a stressor in claims for service connection for PTSD provides the following guidance: if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304 (f).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.    § 1111; 38 C.F.R. § 3.304 (b).  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Furthermore, the Board notes that congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303 (c), 4.9.  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  A congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence

The Board has reviewed all of the evidence in the Veteran's claims file, including her VA treatment records, private treatment records, VA examination reports, and statements submitted in support of her claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for service connection for an acquired psychiatric disorder.  

The Veteran contends that she first began experiencing psychological problems, prior to or during military service, and that her acquired psychological disorders were either caused or aggravated by her military service. 

The Veteran's enlistment examination shows a normal psychological examination.  Also, in the Veteran' accompanying report of medical history, she reported no history of any psychological complaints, treatment or diagnosis.  The Veteran's service treatment records are silent for any complaints, treatment or diagnosis of any acquired psychiatric disorders.  A sole "sick slip" dated August 1971 reflects that the Veteran reported crying and being homesick.  Furthermore, additional reports of medical examinations at the Veteran's discharge and for a record replacement continued to show normal psychological examinations in April 1973 and February 1982 (although the Reserve enlistment examination conducted in December 1977 did complain of depression or excessive worry; mild depression was noted, which was found to be not disabling).  

Post-service the Veteran was treated for variously diagnosed acquired psychiatric disorders beginning in 1974, including depression, anxiety, obsessive compulsive disorder, personality disorder, bipolar disorder and PTSD.  A September 1974 treatment note reflects that the Veteran was placed on medication for depression, poor appetite, and insomnia with "strange dreams."  The Veteran reported feelings of guilt related to feelings of being miserable as a child.  A treatment note from November 1996 reflects that the Veteran reported being depressed for as long as she could remember.  The Veteran denied any history of sexual abuse as a child but noted that her father was physically and emotionally abusive.  She reported that she had many brothers and sisters and that they often went without food or medical care.  She noted that she did well in school, but that she did not attend regularly as she often had to take care of her younger siblings.  Furthermore, the Veteran reported that prior to her enlistment in the Marine Corps, she attended college but had to drop out after only five weeks as she "cried and cried from being away from her family," although she remained in the same county.  The Veteran reported that she was supposed to be stationed in Hawaii, but was too anxious and terrified about the long plane ride and being away from her family so she switched with another Marine to be stationed in Virginia along with her sister.  

After she left the service, she worked as a secretary for the Federal government, married, and had a daughter.  The Veteran continued to undergo therapy and counseling.  She also sought marriage counseling because she believed marital conflict contributed to her depression.  She subsequently reported that, in 1989, she was sexually abused by her marriage therapist.  The Veteran pressed charges and a civil trial was held in 1991.  Subsequently, she said her condition deteriorated and she became unemployed.  The Veteran's treatment notes reflect that she developed obsessional rituals, compulsive eating, auditory hallucinations, and hypersomnia.  

The Veteran was hospitalized twice for psychiatric treatment.  In May 1991, the Veteran was admitted and treated for major depression with psychotic features, dysthymic disorder, generalized anxiety disorder and dependent personality disorder, with obsessive and passive aggressive features.  She was also hospitalized in April 1992 for major depression recurrent with psychotic features, dysthymic disorder, obsessive/compulsive disorder, generalized anxiety disorder and personality disorder with dependent, obsessive and passive aggressive features.  The Veteran's treatment records include reports that she was having trouble coping with her past trauma of sexual abuse by her therapist and that she thought the only way to get past it would be to shoot him. 

On March 1996 VA examination, the Veteran reported that she was not "good at talking with doctors" since her encounter with her therapist in 1989.  She reported that she slept a lot, took her troubles out on her husband and would get ill around loud noises.  She reported intrusive thoughts about her prior therapist and the resulting trial.  She did not report any incidents of stalking or trauma while in the military aside from being homesick and crying every day.  The examiner diagnosed the Veteran with obsessive/compulsive disorder, probably posttraumatic stress disorder; depression not otherwise specified and assigned a GAF score of 45.  However, the examiner provided no etiological opinion. 

In a September 1997 treatment note the Veteran reported a long history of depression but denied any specific stressors.  

In July 1999 the Veteran was afforded another VA examination.  The Veteran reported anxiety and shaky hands that prevented activities like writing and playing the piano.  She said she had been on medication since she was in the military and that she had never been able to work without it.  She also indicated that, despite not having a good home life prior to her service, she did not remember any anxiety.  The Veteran also said that her duties in the military included logistics and clerical work.  She reported being stationed at Parris Island, Camp Pendleton, California, and Norfolk, Virginia.  She noted that she "was 'not functional' in the military and, although she was taken to a doctor because she was crying on one occasion, she was not diagnosed with depression.  She said she was sick and crying every night.  The Veteran again reported that she was not the victim of childhood sexual abuse, but nonetheless had an unhappy childhood.  She further reported that she had to drop out of college because she was homesick.  Based on psychiatric examination, the examiner diagnosed the Veteran with major depressive disorder, recurrent, severe with psychotic features, chronic without full inter-episode recovery; dysthymic disorder, obsessive/compulsive disorder and dependent personality disorder.  The examiner assigned a GAF score of 55.  

The examiner then opined that none of the Veteran's acquired psychiatric disorders were etiologically or causally related to her active duty service, explaining that evidence "is limited to suggest that the psychiatric disabilities pre-existed her service in that the patient does not report, and there is no record, of prior psychiatric treatment prior to entering the service as well as no treatment during service, but the patient soon sought treatment approximately one year after leaving the service."  The examiner noted that it appeared likely that some of the Veteran's symptoms pre-existed service in that she was diagnosed with dysthymic disorder and dependent personality disorder, both of which last for a period of at least two years and their first noted symptoms were in 1974.  Furthermore, the examiner noted that the Veteran's reported depression and homesickness were likely the pre-existing symptoms, noting her difficulties in school and on entering college.  However, the examiner found that it did not appear more likely than not that the Veteran's symptoms and her pre-service conditions were aggravated beyond that which would normally and naturally be expected.  

In the Veteran's original 2001 claim for PTSD, she reported that, while in the military, she was stalked by a fellow Marine.  The Veteran reported that she did not seek help or notify the police of her situation because she was unaware of her options.  She reported that, as soon as her first sergeant was informed of the situation, it was taken care of and she never saw the man again during service.  However, she said he showed up at her home after her discharge.  
A June 2006 treatment note reflects a diagnosis of PTSD, but did not indicate the specific stressors or etiology.  

A December 2006 VA treatment note confirmed the Veteran's PTSD diagnosis.  The examiner found that the Veteran suffered from significant harassment and stalking while in the military, and that her intrusive thoughts and PTSD symptoms were related to her stalking which took place for approximately one year.  Furthermore, the examiner found that the Veteran's reported stressor met the Criterion A for PTSD and that in her opinion the Veteran's PTSD and current social and occupational functioning impairments were the direct result of her military traumatic experiences.  The examiner based her opinion entirely on the Veteran's reports and did not mention or consider the Veteran's prior reports of sexual abuse by her therapist in 1989.

A January 2003 treatment note reflects the Veteran's report that as a child men exposed themselves to her and she continued to relive that trauma.  

During the March 2011 hearing, the Veteran testified that she believed her PTSD was the result of military service.  She reported that while in the service she was stalked by a fellow Marine, which caused her to be very frightened.  She noted that if she took a bus, he would follow her in a taxi and that he was constantly watching her.  She testified that she was prescribed Valium in service, but that there was no record of it.  She also testified that she went to the chaplain for sessions like a psychologist but "nobody ever sent [her] to a doctor."  She claimed he would tell her she was rubber and he was glue and that he would stick to her.  She noted that, one night, she was running away from this man when another soldier saw him and notified their first sergeant who took care of the situation.  The Veteran testified that she did not see the man again until he appeared at her home after discharge.  At the time, the man left because he was confronted by the Veteran's husband.  She never filed a police report, and feared he would return.  She testified that, as a result of her trauma, she could not be left home alone at night, that she was "scared to death" and couldn't drive because of her anxiety. 

The Veteran's husband testified that he did not know the Veteran during service, but that he knew her brother.  However, the Veteran told him that she was afraid of a certain man after they started dating.  He remembered her saying the man "could be watching [her] right now," but said he did not think much of it at the time.  He corroborated the Veteran's report about being visited by this man, and added that he appeared with an older man.  They were reportedly friendly at first, but the younger man eventually began to make advances at the Veteran, telling her how many days, hours and seconds it had been since they last saw each other while seemingly speaking in rhyme.  The two men left without incident, but later returned, at which point there was a slight confrontation. 

The Veteran was afforded another VA examination in June 2011.  She reported difficulty concentrating, irritability, insomnia, loss of interest, sadness, crying spells, decreased energy and motivation, anxiety, and obsessional rituals.  She reported a normal marriage with ups and downs.  She reported that her daughter and grandchildren lived with her and her husband and that she adored her grandchildren.  The Veteran again reported that during her military service, she was very anxious and she cried constantly.  The Veteran reported that during her time in the service she was stalked by a fellow Marine.  She reported that she had been miserable and that he tormented her.  She reported that he followed her everywhere she went and that he said "You're rubber and I'm glue, wherever you go, I'll stick to you."  She reported that this behavior went on for approximately one year, until a clerk witnessed the behavior and reported it to the First Sergeant.  The Veteran's First Sergeant immediately took care of the situation.  The Veteran reported that she did not see the man for the remainder of her active service, but that he showed up at her home after her discharge in 1975.  The examiner diagnosed PTSD, bipolar disorder, and obsessive compulsive disorder.  The examiner indicated that the Veteran's bipolar disorder and obsessive compulsive disorder was likely present to some degree prior to service, and that PTSD aggravated her obsessive compulsive and bipolar symptoms.  She also noted that the Veteran's symptoms and disorders were interrelated.  However, the examiner failed to specify whether any of the Veteran's currently diagnosed acquired psychiatric disorders were caused or aggravated by the Veteran's service.  She also failed to provide an opinion regarding whether any preexisting acquired psychiatric disorder was aggravated beyond its natural progression by the Veteran's service. 

An addendum opinion was obtained in September 2014.  The examiner found that there was clear and unmistakable evidence of pre-military trauma that was associated with trauma symptoms.  The examiner noted the January 2003 treatment note which indicated that the Veteran reported that men would expose themselves to her as a child and that she relived these events, and that it was not until 2006 that the Veteran was diagnosed with PTSD, though the specific stressor was not named at the time.  The September 2014 examiner also noted the Veteran's allegation of in-service stalking, but found that such did not satisfy the criteria for a PTSD stressor.  The examiner then indicated that, under the DSM-IV, a stressor must result in feelings of extreme helplessness, hopelessness or terror.  Under the DSM-5, a stressor must represent exposure to actual threatened death, serious injury, or sexual violence.  Based on that, the examiner found the stalking stressor did not fully meet the DSM-IV or 5 criterion and therefore could not support a PTSD diagnosis.  Rather, adjustment disorder with mixed anxiety and depressed mood was felt to be the more appropriate diagnosis.  The examiner then opined that the remaining affective symptoms, indicated the Veteran's main stressor was marital conflict, and there was no indication that her symptoms were related to service.  The examiner also found that there was no indication that the symptoms related to pre-military trauma were exacerbated beyond their expected course during military service, to include by stressful events, such as flying in an airplane and switching assignments.  Although the examiner did find the stalking event was difficult and unexpected in either military or civilian life, he pointed out that this allegation was not noted in early treatment records, which indicates it did not contribute to the pathology requiring psychiatric hospitalizations after service.  The examiner found that it was far less likely than not that the Veteran's affective symptoms were caused by, aggravated by, or incurred during military service.  Instead, it was deemed more likely that the Veteran's childhood stressors resulted in affective symptoms seen during her military service that were exacerbated by marital problems. 

An additional addendum opinion was obtained in May 2016 that found clear and unmistakable evidence that a psychiatric disorder existed prior to the Veteran's service.  

The examiner explained that a November 1996 note reflected the Veteran's report of being depressed for as long as she could remember.  In addition, he noted that, prior to service, the Veteran dropped out of college after only five weeks because she "cried and cried from being away from her family" and that this behavior was repeated in the service.  Furthermore, the examiner noted that, in light of these episodes, the 1999 examiner diagnosed the Veteran with a personality disorder which had also been noted by previous clinicians.  Moreover, the examiner noted that the Veteran's sister's letters indicated the Veteran spent extra hours cleaning her work station and that in 1996, she had difficulty getting along in her work.  The also indicate that, in 2003, she repeated that behavior in order to please the people at work.  The examiner found this to be a clear example of the criteria for dependent personality disorder, noting that, the Veteran clearly went to excessive lengths to gain support and nurturance from others, to the point of volunteering for unpleasant things.  The examiner also noted the January 2003 report indicating that she relived the trauma of men exposing themselves to her as a child.  The examiner found this to be in stark contrast with the Veteran's original reported histories, where she specifically noted a lack of childhood sexual trauma, and only physical abuse.  Based on the above, the examiner opined that it was clear and unmistakable that a psychiatric disorder existed prior to service. 

However, the examiner also found clear and unmistakable evidence that the Veteran's course of illness went without aggravation during service.  In fact, he noted that her condition was not aggravated until many year post-service, when she was allegedly sexually abused by a counselor.  The examiner noted that the Veteran was able to obtain employment, which she continued to do for approximately 17 year, and only became unable to work after a civil trial of that counselor.  Thus, the examiner opined that any increase in her disability was only a result of the natural course of her disorders, until the post-service sexual abuse. 

The examiner also found that the Veteran's own statements consistently showed symptoms of childhood abuse present in various disorders.  He found that her personality disorder was already a fixture in her overall personality prior to service.  He noted that she demonstrated impairing factors of cognition or perceiving herself and others, inappropriate discharge of emotional response, interpersonal functioning and impulse control.  The examiner noted that these are features of a personality disorder and that the Veteran's records clearly showed that all four were present and inflexible, already causing disabling symptoms prior to the Veteran's service.  The examiner also found that the Veteran's symptoms of OCD were recorded as present prior to service.  The Veteran's depression had been present for "as long as she could remember," which the examiner found to be consistent with those who have OCD.  The examiner noted that as a group those with OCD, suffered overwhelming anxiety which they attempt to discharge through compulsive activity.  The examiner noted that this behavior generally starts in childhood.  The examiner pointed to the Veteran's reports of having to keep her feet on the aircraft floor at all times to prevent a crash as an example of such activity.  He also noted that as a result of the extreme anxiety, those with OCD are constantly exhausted, resulting in difficulty concentrating on tasks other than their compelled behavior.  The examiner also found this to be consistent with the Veteran's complaints.  Furthermore, he found that it was the natural course of her OCD without aggravation.  The examiner noted that none of the Veteran's service treatment records or post-service treatment records support the contention that the Veteran's course of illness was worsened by her service.  Rather, the examiner found that her course of illness was almost uniformly reported to have been aggravated by the alleged sexual abuse from a counselor in a faith-based treatment program and the subsequent legal proceedings.  The examiner opined that the evidence did not support a finding that any psychiatric disorder began during her service. 

Finally, the examiner found that the reported stalking, corroborated by her sister and husband did not satisfy the PTSD stressor criteria as defined by the DSM-5 because there was no threat of death, serious injury, or sexual violence.  The examiner noted that the 2014 examiner also made this finding.  Furthermore, he found that the Veteran's alleged sexual abuse at the hands of her former counselor aggravated her level of disability, as evidenced by her subsequent retirement.  Thus, the examiner opined that the Veteran's PTSD was less likely than not related to her service. 

Throughout the appeal, the Veteran has submitted various statements to include her own and those from her sisters and her husband in support of her claim.  The Veteran's statements described her condition during service including her depression and anxiety and her resulting transfer to be stationed with her sister.  In a January 2001 statement the Veteran reported that she was stalked by a fellow Marine.  The Veteran reported that she did not want the man to follow her and that it made her miserable and scared.  She stated that he followed her everywhere and in a particular incident she took the bus downtown and he followed her in a taxi.  She stated that he would "triumphantly say to [her] 'I'm rubber and you're glue and I am going to stick to you....If you try to run from me, I'll come bouncing back to you.'"  The Veteran stated that she continued to hide and run from him until it was brought to the attention of her first sergeant who took care of the problem.  The Veteran stated that she did not see the man again until after her discharge when he appeared at her home.  In a September 2003 statement, the Veteran again recounted her stalking and harassment while in service.  In a statement submitted by the Veteran in response to the June 2016 supplemental statement of the case, the Veteran reported that she was sick before she entered the Marine Corps and got worse after her service.  She stated that she had to retire from her job because of her illness. 

The Veteran's sister submitted a statement in October 1996, where she reported that her sister was not well while in the military.  She stated that the Veteran was in counseling while in the service and that she spent hours crying and did very little socializing.  She also noted that the Veteran had trouble getting along in her work station and compensated by spending long hours cleaning the numerous offices during her time off.  She also submitted a statement in July 2003 where she stated that the Veteran did not socialize with anyone other than her.  She reported that the Veteran had a "lot of worry over her work station.  She would spend many, many nights, days and evenings scrubbing her work place.  She would mop and clean even though it was not her duty most of the time so she could please the people at her work station."  She also corroborated the Veteran's reports of the man that stalked and harassed her.  The Veteran's sister stated that he followed the Veteran everywhere.  She stated that this went on for months until the Veteran's first sergeant took care of the situation.  She reported that the Veteran did not see the man again until he appeared at the Veteran's home after her discharge.  She noted that the Veteran continued to express concerns that the man was continuing to watch her.  

Statements submitted in March 1998 from a couple of the Veteran's sisters, noted that the Veteran had dealt with depression and anxiety for "a good part of her life."  Furthermore, they noted that when the Veteran was in the service she would cry and cry and would call home and sob and return home and cry when she had to return to base.  She stated that the Veteran never seemed to adjust to the military and "was sick with her nerves as soon as she got to boot camp."  

The Veteran's husband submitted a statement in January 2001.  He stated that he was home when the Veteran's alleged stalker appeared at their home.  He stated that the men were driving a van and came to their home and started saying "passionate things" to the Veteran.  The Veteran's husband stated that the men had a high powered rifle and a handgun and that both he and the Veteran feared for their safety and lives.  The Veteran's husband stated that he got the men to leave but that they returned and asked to know the address and phone number.  Again the Veteran's husband tried to get the men to leave and ended up pushing them. 

Bipolar Disorder, OCD, and Personality Disorder

The Veteran alleges that she has an acquired psychiatric disorder that was either caused by service or preexisted service and was aggravated therein.  The evidence of record confirms that the Veteran has been diagnosed with several psychiatric disabilities over the years, most currently bipolar disorder, OCD, a personality disorder, and PTSD.  However, as the Veteran's service enlistment examination did not note any psychiatric abnormalities, she is presumed sound upon entry to service.  As such, a threshold question to be resolved in this appeal is whether any of the presumption of soundness can be rebutted.  Absent that, there would be no basis upon which to consider a theory of entitlement based on aggravation of a preexisting disability.

After reviewing the totality of the evidence, the Board finds that there is clear and unmistakable evidence that the Veteran's diagnosed bipolar disorder, OCD, and personality disorder preexisted service.  The May 2016 VA examiner determined that there was clear and unmistakable medical evidence that these disorders pre-existed service.  In making this determination, the examiner noted the Veteran's reports of being depressed for as long as she could remember and her dropping out of college after only five weeks because she "cried and cried from being away from her family" although she remained in the same county.  Significantly, there is no competent medical evidence of record to refute these findings.  Thus, the VA examination constitutes clear and unmistakable evidence that the Veteran's bipolar disorder, OCD, and personality disorder, preexisted service.  

The Board notes that a personality disorder, which is considered a congenital or developmental defect, is not considered a disease for service connection purposes.  See 38 C.F.R. § 3.303 (c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Furthermore, there is no indication in the record that any disease or injury has been superimposed on such and therefore the Board finds that further analysis is not warranted.  

However, with respect to rebutting the presumption of soundness in regards to the Veteran's other diagnosed pre-existing conditions, as noted above, the Board's inquiry does not end with a determination that the Veteran's psychological disorders clearly and unmistakably pre-existed service.  The Board must also determine whether such disabilities clearly and unmistakably were not aggravated during service.

Again, in the May 2016 addendum opinion, the examiner determined that the Veteran's psychological disorders to include bipolar disorder and OCD, were not aggravated during service.  The examiner noted that the Veteran's illness was not aggravated until many years after her discharge from service as a result of her alleged sexual abuse by a counselor and the subsequent legal action.  The examiner noted that the Veteran obtained employment after discharge and maintained such until the trial in 1991, after which she retired and sought disability.  The examiner found that the increase of the Veteran's illness was only the result of the natural course of her disorders until her alleged sexual abuse by her counselor several years later and unrelated to her service.  Additionally, the VA examiner is a VA medical doctor and possesses the necessary education, training, and expertise to provide the requested opinion.  Furthermore, the examiner's conclusion is fully explained and consistent with the evidence of record, and therefore the Board assigns it great probative weight.  

Of the Veteran's current psychiatric diagnoses, there is only clear and unmistakable evidence from the May 2016 VA opinion that bipolar disorder and OCD preexisted service and were not aggravated therein.  Therefore, the evidence is sufficient to rebut the presumption of soundness with respect to those diagnoses.  Thus, what remains for consideration is whether such disabilities were also aggravated in service.  Unfortunately, there is no competent medical evidence to suggest that such aggravation occurred beyond the natural progression of those disabilities.  In fact, as the Board has already noted, there is clear and unmistakable evidence that they were not aggravated beyond their natural progression.  Consequently, service connection for bipolar disorder and OCD is not warranted on the basis that they both preexisted service and were not aggravated therein.  Moreover, having established that these disabilities preexisted service, service connection cannot be awarded on the basis that they are somehow directly related to service.

The Board notes that the Veteran asserts that her pre-existing psychological disorders, bipolar disorder and OCD, were related to her military service in that she believes that they were aggravated by her service.  A layperson, such as the Veteran, is competent to testify in regard to the onset and continuity of symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.").  However, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's preexisting psychological disorders and any instance of her military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, such requires knowledge regarding psychological conditions and their relationship with external and internal stimuli.  There is no indication that the Veteran possesses the requisite medical knowledge to proffer an opinion.  As such, the question of etiology or aggravation in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  Therefore, the Board finds that there is no probative evidence of record that relates the Veteran's pre-existing psychological disorders directly to her military service. 

In sum, based on the reasons outlined above, the Veteran's claim for service connection for bipolar disorder and OCD must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R.          § 3.102; Gilbert, supra.

PTSD or Adjustment Disorder

The only remaining current diagnosis documented in the evidence is PTSD or according to the 2014 examiner, adjustment disorder.  As there is no clear and unmistakable evidence that either of these diagnoses preexisted service and were not aggravated therein, the presumption of soundness holds and, as noted above, service connection on the basis of aggravation of a preexisting disability is factually impossible.  Thus, the only question remaining for consideration is whether the Veteran's PTSD or adjustment disorder, either began in service and persisted, is a chronic disease manifesting within a year of discharge that warrants presumptive service connection, or is otherwise related to an event, injury, or stressor in service.  

The Veteran has alleged that her currently diagnosed PTSD was caused by her alleged in service stalking.  

Here, the Veteran's STRs are silent as to any complaints, treatment, or diagnoses related to any psychiatric disability.  Therefore, service connection for PTSD or adjustment disorder, on the basis that it began in service and has persisted, is not warranted.  Similarly, the only psychiatric diagnoses qualifying for presumptive service connection under 38 CFR 3.309(a) are psychoses, and the Veteran's PTSD or adjustment disorder is not shown to be, or otherwise involve, psychotic pathology.  Moreover, there is no evidence that any psychoses were manifested to a compensable degree within the first post-service year.  Therefore, presumptive service connection (as a chronic disease under 38 U.S.C.A. 1112) is also not warranted.  

Consequently, the only remaining question for the Board to consider is whether the Veteran's PTSD or adjustment disorder is otherwise related to service, to include an event, injury or stressor therein.  To that end, the Board acknowledges that the Veteran has alleged several stressful events in service that her PTSD or adjustment disorder may be related to, and the Board does not question the veracity of those allegations.  However, whether such a relationship exists is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As previously noted the Veteran's STRs are silent as to any complaints, treatment or diagnosis for any acquired psychological disorders.  The only indication in service that the Veteran had any psychological problems was a "sick note" from August 1971 where the Veteran reported crying.  Furthermore, the Veteran's STRs and personnel records are silent with respect to any incidents of military trauma.  Pertinent post-service treatment records reflect a number of complaints of, and treatment for, various psychiatric disorders.  However, it was not until the Veteran's original claim for PTSD in 2001 that she alleged any in-service trauma, to include her reports of stalking.  Subsequently, the record reflects that the Veteran's contention was corroborated in statements from the Veteran's sister and husband. 

Despite extensive post-service treatment, the first time the Veteran mentioned any alleged military trauma was when she filed her claim for service-connection in 2001.  As discussed above, prior to that point, the Veteran had only discussed abuse as a child and sexual abuse post-service by a marital counselor in 1989.

Upon careful review of all of the competent and credible evidence of record, the Board finds that service connection is not warranted because there is no credible evidence corroborating the Veteran's alleged in-service event.  Furthermore, the most competent, credible medical evidence of record does not relate the Veteran's PTSD or adjustment disorder to her military service. 

The Board observes that the Veteran is competent to report that she experienced her alleged in-service stressor, and that she has experienced symptoms since that time.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that a claimant was competent to testify to chronicity and continuity of mental health symptoms); Culver v. Derwinski, 3 Vet. App. 292, 297-98 (1992) (holding that a claimant was competent to report a nervous breakdown that occurred shortly after service).  Lay witnesses are competent to provide testimony or statements related to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. at 469-70.  

However, in the instant case, the Board finds that the Veteran's lay statements regarding the account of her alleged in-service stressor are not credible.  In addition to evaluating competency, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event, see Buchanan, supra, the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to the other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this regard, the credibility of the Veteran's allegations of an in-service stressor is outweighed by the evidence to the contrary, which includes competent and probative medical evidence and her own documented inconsistencies.  First, while the Board does not question the veracity with which the Veteran believes in her allegations and their impact, the Board notes that she did not report such incidents until 2001 when she filed her claim for benefits.  Furthermore, as previously noted the medical record reflects that the Veteran sought treatment for her psychological conditions for many years prior to her first report of an in service stressor.  During that time, she did not report her alleged stalking to her treating physicians or therapists.  In addition, she repeatedly denied any specific stressors in relation to her psychological symptoms.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).

Furthermore, post-service treatment records clearly show that the Veteran has been inconsistent in her reports of her alleged stressors.  For example, beginning in 1989, the Veteran consistently reported problems related to her alleged sexual assault by her marital counselor and the resulting trial.  She also repeatedly reported no childhood sexual abuse but in January 2003 noted that as a child, men exposed themselves to her and she relived that trauma.  In 2001, she began to report her in-service trauma, which she had corroborated by her sister and husband. 
Therefore, the Board finds that the Veteran's statements as to continuity of PTSD or adjustment disorder symptomatology since service to the present, or otherwise linking her current symptomatology to her military service, are not credible and, thus, not probative.  See Caluza, supra.  Furthermore, also casting doubt on the Veteran's credibility is that fact that she did not file her claim for service connection for PTSD until 2001, well over twenty-eight years after she was discharged from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

Even presuming the Veteran's in-service allegations, the Board still must find against her claim, as the most competent, credible medical evidence of record does not relate the Veteran's PTSD or adjustment disorder to her military service.

Here, the only pertinent medical opinions are from December 2006, July 1999, September 2014, and May 2016.  Of those opinions, the only positive opinion was provided in December 2006.  However, that opinion was based entirely on the Veteran's report of an in-service trauma, and did not mention or consider the Veteran's prior reports of sexual abuse by her therapist in 1989.  As such, it is inadequate for rating purposes and the Board affords it less probative value.  In contrast, the remaining opinions, which are in agreement that the Veteran's PTSD or adjustment disorder is not related to service, to include her reported stressors therein, are supported by robust rationales citing to supporting factual evidence.  See Nieves- Rodriguez, supra; Stefl, supra.  Therefore, they are highly probative.  Absent any other probative evidence to the contrary, those opinions are also persuasive.  Consequently, the preponderance of the evidence is against finding that the Veteran's PTSD or adjustment disorder is related to events, injuries, or stressors in service, and service connection for such disability, on the basis that it is otherwise related to service, is also not warranted. 

For the reasons stated above, the Board finds that the most probative evidence of record does not relate the Veteran's psychiatric disorders, PTSD or adjustment disorder to her military service.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  As such, the benefit-of-the-doubt doctrine is not applicable, and her claim is denied.  38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder to include PTSD, bipolar disorder, and OCD is denied. 



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


